MEMORANDUM **
California state prisoner Kenneth Warren Perkins appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, McQuillion v. Duncan, 306 F.3d 895, 899 (9th Cir.2002), and we affirm.
Perkins contends that his due process rights were violated because the California Department of Corrections and the Board of Prison Terms impermissibly converted his sentence, and he is entitled to be released. Perkins is serving an indeterminate sentence of 15 years to life for second degree murder. We conclude that the state court’s decision rejecting Perkins’ contentions was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d); Cal.Code Regs. tit. 15, § 2000(b)(3); Bennett v. California, 406 F.2d 36, 38 (9th Cir.1969) (stating that the constitutionality of indeterminate sentence laws like California’s and of the delegation of the power to fix and refix terms and grant and revoke parole is well-established).
We also conclude that Perkins is not entitled to an evidentiary hearing. See 28 U.S.C. § 2254(e)(2)(A).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.